Citation Nr: 0003049	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange.

2.  Entitlement to service connection for facial scars.

3.  Entitlement to a compensable rating for scars of the left 
leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board in August 
1999; it was returned to the Board shortly thereafter.

The Board initially notes that the August 1999 remand 
requested that the RO contact the veteran to clarify his 
desires for representation and for a travel Board hearing.  
The record reflects that the veteran purportedly contacted 
the RO by telephone in September 1999 and indicated that he 
desired no representation and that he did not desire a travel 
Board hearing.  The Board's August 1999 remand also requested 
that the RO readjudicate the issues on appeal, to include 
consideration of pertinent evidence received following the 
last Supplemental Statement of the Case in November 1998.  In 
his September 1999 conversation with the RO, the veteran 
purportedly waived initial RO consideration of any additional 
evidence received following the last Supplemental Statement 
of the Case, and referred to a "yellow sticky" submitted to 
the RO in December 1998 along with additional medical 
evidence, in which he asked the RO to "forward to BAV per 
our phone conversation."

In light of the above, the Board concludes that the veteran 
does not desire a representative in his prosecution of the 
current appeal, that he has withdrawn his request for a 
hearing before a traveling member of the Board, that the 
veteran has waived initial RO consideration of any evidence 
received following the issuance of the last Supplemental 
Statement of the Case in November 1998, and that the RO has 
otherwise substantially complied with the actions requested 
by the Board in the August 1999 remand.  The Board will 
accordingly proceed with the adjudication of the instant 
appeal.


FINDINGS OF FACT

1.  An unappealed rating decision of April 1994 denied the 
veteran's claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange.
 
2.  A subsequent rating decision of December 1996 continued 
the denial of service connection for skin cancer, to include 
on the basis of exposure to Agent Orange, and no appeal was 
taken therefrom.

3.  The evidence added to the record since the December 1996 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

4.  The claim for service connection for facial scars is not 
plausible.

5.  The scars of the veteran's left leg are well healed, 
nontender and productive of no functional impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for skin cancer, 
to include on the basis of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  The claim for service connection for facial scars is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for scars of 
the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome).  The Board notes, however, that the July 
1998 Statement of the Case provided the appellant with the 
appropriate laws and regulations pertaining to his claim, 
including citation to 38 C.F.R. § 3.156.  The Board therefore 
concludes that a remand of the appellant's case is not 
warranted.

Service connection for skin cancer, to include on the basis 
of exposure to Agent Orange, was denied in an unappealed 
April 1994 rating decision.  A subsequent rating decision of 
December 1996 continued the denial of service connection for 
skin cancer, to include on the basis of exposure to Agent 
Orange, and no appeal was taken therefrom.  Generally, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the December 1996 
rating decision included service medical records which 
disclose that the veteran reported, at his induction 
examination, the removal of benign cysts from his right arm 
as a child.  The service medical records are negative for any 
complaints, findings or treatment of any skin abnormalities, 
other than with respect to hemorrhoids and a fragment wound 
to the left leg.
 
Evidence of record at the time of the December 1996 rating 
decision also included several statements of the veteran in 
which he alleged that he had developed basal cell carcinoma 
in several areas since 1975 as a result of exposure to Agent 
Orange.

The evidence previously of record lastly included the report 
of an August 1990 VA examination which records that the 
veteran complained of recurrent basal cell carcinoma since 
1975 affecting his face and back.  Following physical 
examination, the veteran was diagnosed with recurrent basal 
cell carcinoma by history; the examination report indicates 
that the veteran did not report for laboratory testing.

Evidence added to the record since the December 1996 rating 
decision includes private treatment reports from Dr. 
Priscilla Swanson for May 1976 to December 1986, as well as 
treatment reports from the Mayo Clinic for November 1978 and 
from Dr. Robert Olson for July 1989 to December 1997.  The 
evidence added to the record also includes the report of an 
April 1998 VA examination of the veteran as well as a June 
1998 statement by the veteran's father, several statements by 
the veteran, the transcript of the veteran's hearing before a 
hearing officer at the RO in November 1998, and a news 
article and several pictures received from the veteran in 
November 1998.  The evidence added to the record lastly 
includes statements, received in November 1998, from the 
veteran's mother, wife and sister, from M.T. and from Dr. 
R.G.

Dr. Swanson's treatment reports indicate that the veteran 
presented in 1976 with complaints of a three year history of 
an intermittent sore near his right eye; Dr. Swanson 
diagnosed the veteran with possible early basal cell 
epithelioma.  While the veteran reported serving in Vietnam, 
Dr. Swanson's treatment records are otherwise negative for 
any reference to service.  Treatment reports after 1976 
document the removal of multiple lesions and basal cell 
carcinomas and indicate that the veteran had sunburn-damaged 
areas of skin.  The records notably do not address the 
etiology of any skin cancer.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence sufficient to 
reopen a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the treatment records relate to postservice skin 
disorders and do not address the etiology of the veteran's 
skin cancer, they are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim

The records from the Mayo Clinic and from Dr. Olson 
essentially document treatment for basal cell epithelioma and 
other skin lesions but are negative for any reference to the 
veteran's period of service and do not otherwise address the 
etiology of the veteran's skin abnormalities.  As the 
treatment records relate to postservice skin disorders and do 
not address the etiology of the veteran's skin cancer, they 
are not, either alone or in connection with evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim

At his April 1998 VA examination, the veteran reported 
experiencing many blistering sunburns in Vietnam and 
contended that he had not experienced severe sunburns at any 
other time.  He informed the examiner that he began 
experiencing recurrent basal cell carcinomas in 1974.  
Physical examination showed that the veteran was fair skinned 
with numerous surgical scars on his back and facial area.  
The veteran was diagnosed with numerous basal cell carcinomas 
by history, and the examiner opined that it was reasonable to 
conclude that extensive sun damage in young adulthood could 
lead to the development of basal cell carcinoma.  The Board 
notes, however, that the examiner did not address whether the 
veteran sustained sun damage to his skin during service or 
even suggest that the veteran's skin cancer was caused by sun 
damage.  In addition, there is no other medical evidence of 
record of sun damage of the skin in service.  Therefore, the 
April 1998 examination report is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

In his June 1998 statement, the veteran's father essentially 
indicated that the veteran had written, while in service, of 
the severe sunburns and exposure to chemical defoliants he 
experienced while in Vietnam.  The author reported that the 
veteran had not held any jobs outside of service involving 
exposure to the sun, and he averred that the veteran's skin 
cancer was related to the veteran's period of service.  
However, even assuming that the veteran developed sunburns in 
service, as lay persons are not competent to offer medical 
opinions, the assertions of the veteran's father concerning 
medical causation cannot constitute competent medical 
evidence with which to reopen a claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Consequently, the June 1998 
statement is not, either alone or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim

In several statements on file and at his November 1998 
hearing, the veteran essentially alleged that the skin cancer 
he developed after service had resulted either from his 
continuous exposure to sun in service, or from exposure to 
herbicides during that period.  He indicated that he did not 
receive medical treatment for any sunburns in service 
secondary to the exigencies of combat.  He noted that he was 
raised in South Dakota, and consequently remained indoors 
much of the time.  He testified that he probably first 
developed cancerous sores in 1971, that he continued to 
experience recurrences of skin cancer, and that he was told 
by the April 1998 VA examiner that his skin cancer was, in 
fact, related to his period of service.  The veteran referred 
to several Board decisions which he contended supported his 
claim.  As the veteran is a layperson, his account of what 
the April 1998 examiner purportedly told him about his skin 
cancer, filtered as it is through the sensibilities of a 
layperson, does not constitute the medical evidence required 
to reopen the current claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, while the veteran is competent 
to testify as to his symptoms manifested in service and 
thereafter, he is not competent to relate those symptoms to 
any currently present condition.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  As lay persons are not competent to 
offer medical opinions, the assertions of the veteran 
concerning medical causation cannot constitute competent 
medical evidence with which to reopen a claim.  See Moray v. 
Brown, supra.  Therefore, his statements and testimony are 
not, either alone or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

The news article received from the veteran essentially 
discusses perceived flaws in a particular study of soldiers 
who served in Vietnam.  The article suggests that the 
findings of the referenced study were deliberately distorted 
in order to downplay any link between Agent Orange and the 
development of cancer, and the article states that the 
referenced report suggested that skin cancers in Vietnam 
veterans were caused by overexposure to the sun.  The Board 
notes, however, that the article is notably not concerned 
with the facts of the veteran's particular medical history, 
and is otherwise too generic to constitute competent medical 
evidence with which to reopen a claim.  See Sacks v. West, 11 
Vet. App. 314 (1998), Libertine v. Brown , 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Accordingly, the article is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The pictures received from the veteran purportedly show him 
serving in Vietnam.  In several annotations to the pictures, 
the veteran essentially indicates that he was exposed to 
intense heat and sun in service.  To the extent that the 
pictures and the veteran's annotations address the etiology 
of his skin cancer, as noted previously, the veteran, as a 
lay person, is not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the 
pictures and annotations by the veteran are not, either alone 
or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The November 1998 statements by the veteran's mother, wife 
and sister essentially indicate that the veteran experienced 
blistering sunburns in service and that the veteran was very 
susceptible to developing skin cancer because of his fair 
skin, and express the belief that the veteran developed skin 
cancer as a result of the severe sunburns experienced in 
service.  The November 1998 statement by M.T., a service 
comrade of the veteran, essentially indicates that the 
veteran was constantly exposed to the sun in service and 
sunburned easily.  However, even assuming that the veteran 
developed sunburns in service, as laypersons, the veteran's 
relatives and M.T. are not competent to offer medical 
opinions, and their assertions regarding the relationship 
between the veteran's skin cancer and his period of service 
consequently do not constitute competent medical evidence for 
the purpose of reopening the veteran's claim.  Moray, supra.  
Consequently, the November 1998 statements are not, either 
alone or in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In his November 1998 statement, Dr. R.G., the Director of 
Education at a technical university, indicated that he had 
known the veteran since high school.  He stated that the 
veteran's exposure to the sun prior to service was limited, 
and that he could not recall any occasion in which the 
veteran experienced sunburns or skin irritations prior to 
service.  R.G. expressed the belief that the veteran's 
history of sun exposure prior to service did not satisfy the 
requirements for the development of skin cancer.  The Board 
notes that there is no indication that Dr. R.G. is a 
physician or that he is otherwise a medical professional.  As 
a layperson, therefore, he is not competent to offer medical 
opinions, and his assertions regarding the relationship 
between the veteran's skin cancer and his period of service 
consequently do not constitute competent medical evidence for 
the purpose of reopening the veteran's claim.  Moray, supra.  
Consequently, his statement is not, either alone or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The Board notes that the veteran has alleged that several 
prior Board decisions support his claim.  The Board has 
carefully reviewed the referenced decisions, but concludes 
that the facts of those cases are not sufficiently similar to 
those present in the instant case to warrant reopening of the 
claim.  38 U.S.C.A. § 7104(c) (West 1991).

As a whole, the new evidence received in the veteran's claims 
file subsequent to the December 1996 rating decision does not 
tend to show that the veteran's skin cancer was incurred in 
or aggravated by service, including on the basis of exposure 
to Agent Orange.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the December 1996 rating 
decision is not new and material and the claim is not 
reopened.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his skin cancers 
were caused by his service exposure to sun and/or Agent 
Orange.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).

II.  Service connection for facial scars

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1999).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999). 

Service medical records, including the report of the 
veteran's examination for discharge, are negative for any 
complaints, findings or treatment of facial scars or any 
other pertinent skin abnormalities.  The veteran's service 
records indicate that he served in Vietnam and that he was 
awarded the Combat Infantryman Badge.

Private medical records on file for May 1976 to December 1997 
document the excision of numerous skin lesions affecting the 
facial area, with consequent facial scarring.  The records 
also note that the veteran exhibited sunburn-damaged areas of 
skin.  While the records document the veteran's contention 
that he served in Vietnam, they are otherwise negative for 
any reference to the veteran's period of service. 

Of record is the report of an August 1990 VA examination, at 
which time the veteran reported developing recurrent basal 
cell carcinoma affecting his face since 1975.

On file are several statements by the veteran in which he 
indicates, in essence, that he experienced continuous 
exposure to the sun while in service, and that he 
consequently developed many sunburns.

The veteran was afforded a VA examination in April 1998, at 
which time he reported experiencing many blistering sunburns 
while serving in Vietnam, and denied experiencing any such 
sunburns at any other time prior or subsequent to service.  
He reported experiencing recurrent basal cell carcinomas on 
his head since 1974.  Physical examination showed that the 
veteran was fair skinned, and that he had numerous surgical 
scars in his facial area.

In a June 1998 statement, the veteran's father indicated that 
the veteran had written to him while in Vietnam, at which 
time he reported experiencing severe sunburns and exposure to 
chemical defoliants.  The author indicated that the veteran 
had not held any jobs outside of service involving exposure 
to the sun.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1998, at which time he testified, in 
essence, that he was constantly exposed to the sun in 
service, and that he also was exposed to Agent Orange.  He 
indicated that he constantly experienced blistering sunburns 
while in service, and that since service he had undergone the 
excision of skin cancers on numerous occasions, with 
resulting scarring.  He denied experiencing any unusual sun 
exposure prior or subsequent to service.

Of record are pictures, received in November 1998, presumably 
of the veteran in Vietnam, with annotations by the veteran to 
the effect that he was exposed to intense heat and sun in 
service.

Of record are November 1998 statements by the veteran's 
mother, sister and wife which indicate, in essence, that the 
veteran experienced severe sunburns while in service.  A 
November 1998 statement by M.T., a service comrade of the 
veteran, indicates that the veteran was constantly exposed to 
the sun in service and that the veteran sunburned easily.  

On file is a November 1998 statement by Dr. R.G., the 
Director of Education at a technical university.  The author 
indicated that he was a boyhood friend of the veteran, and he 
stated that the veteran's exposure to sun prior to service 
was limited; he could not recall any occasion on which the 
veteran experienced any sunburns or skin irritations prior to 
service.

Given the veteran's award of the Combat Infantryman Badge, 
the Board finds that the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are applicable, and it is conceded 
that the veteran experienced sunburns during service.

Although the veteran experienced sunburns during service, 
service medical records do not show, and the veteran does not 
specifically contend, that he developed facial scarring in 
service.  Moreover, there is no postservice medical evidence 
of facial scarring until several years after service and no 
medical opinion linking any facial scars to his period of 
service.  Indeed, postservice medical records suggest instead 
that the veteran's facial scars are related to the multiple 
excisions of skin lesions which occurred several years after 
service.  In the instant case, therefore, the only evidence 
linking the veteran's facial scars to his period of service 
consists of the lay assertions of the veteran himself.  
However, as a layperson, the veteran is not competent to 
offer medical opinions, and his assertions regarding the 
relationship between his facial scars and his period of 
service consequently do not constitute competent medical 
evidence for the purpose of well grounding his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is entitled to application of the provisions of 
38 U.S.C.A. § 1154(b), the Board notes that that section does 
not abrogate the requirement that for a claim to be well 
grounded, there must be an etiological connection between a 
current disability and an injury or disease incurred in 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996)  
Therefore, the Board must conclude that the veteran's claim 
is not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
facial scars.  Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

III.  Compensable rating for scars of the left leg

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Briefly, as noted in the Introduction, the veteran's service 
ended in July 1971.  In September 1990, service connection 
for scars of the left leg was granted, evaluated as 
noncompensably disabling.  This evaluation has remained in 
effect since that time.

Service medical records show that the veteran sustained a 
fragment wound to his left leg in service, and that he 
subsequently developed an infection that was treated.  The 
records indicate that the wound was thereafter described as 
well healed without evidence of retained foreign bodies.
 
Of record is the report of an August 1990 VA examination, 
which documents that the veteran sustained a superficial 
shrapnel wound of the left leg in service without any 
associated nerve, artery or bone damage.  The veteran denied 
any current residuals, and physical examination was normal 
except for the presence of a thinning, well healed, nontender 
scar of the anterolateral proximal left calf with no evidence 
of any loss of the underlying tissue.  The veteran was 
diagnosed with healed shrapnel wound of the left lower leg 
without residuals.

The veteran was afforded a VA examination in April 1998, at 
which time he reported no complaints with respect to his left 
leg scars, other than to note the presence of minimal aching 
with exposure to cold.  He denied experiencing any associated 
functional loss in his left lower extremity.  Physical 
examination disclosed the presence of two barely visible 
shrapnel wound scars, both described as well healed, 
nontender and nonadherent, without any associated loss of the 
underlying tissue.  The examiner noted that the veteran 
retained excellent muscular mass and strength in his left 
lower extremity, and the examiner diagnosed the veteran with 
old shrapnel wound scars of the left lower leg, healed 
without residual.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1998, at which time he testified that 
he experienced some left leg discomfort in cold weather.

The RO rated the veteran's left leg scars as noncompensably 
disabling under Diagnostic Code 7805.  Under that code, 
scars, other than disfiguring scars or burn scars, are to be 
rated based on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  Alternatively, 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Superficial scars which are 
poorly nourished with repeated ulceration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The medical evidence on file reveals that the veteran's left 
leg scars are well healed, nontender and nonadherent.  While 
the veteran contends that his scars ache when exposed to cold 
weather, he notably described the aching as minimal, he 
denied any associated functional restriction, and the April 
1998 VA examiner essentially determined that the veteran's 
left leg scars had healed and were not symptomatic or 
productive of functional impairment.  Moreover, there is no 
evidence or contention that the scars are poorly nourished or 
ulcerated.  Accordingly, there is no basis for the assignment 
of a compensable rating for the veteran's service connected 
scars of the left leg.  






ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for skin 
cancer, to include on the basis of exposure to Agent Orange, 
is denied.

Entitlement to service connection for facial scars is denied.

Entitlement to a compensable rating for scars of the left leg 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

